Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 1/8/2020 and 4/21/2020 have been entered.

Election
Applicant’s election without traverse of group II in the reply filed on 10/19/2022 is acknowledged. Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 6-11 are presented for examination on the merits. 

Priority
The filing date of this application is 1/8/2020 which claims foreign application TAIWAN 108101218 (filed 1/11/2019). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 6-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (CN104558354, machine translation provided, pages 1-11, cited in IDS).
Ma teaches method of blood separation (page 1, title).
For claims 6-7: the reference teaches a method comprising: (a) placing a whole blood (page 2, line 6++) in a container/tube having a silicon-containing separating gel with a specific gravity between 1.030 and 1.093 (page 8, 2nd paragraph, lines 1 and 5++); (b) centrifuging the whole blood at a first speed: 4000 rpm for 10 minutes (page 9, line 10++, claim 7) to divide the whole blood into a red blood cell layer below the gel, a buffy coat layer above the gel and a plasma layer above the buffy coat layer (page 9, line 12++); (c) mixing by blowing the buffy coat layer and the plasma layer (page 9, line 20++); (d) performing a second centrifugation (page 2, line 14++). 
For claim 9: the reference teaches removing by volume: aspirate the upper plasma after centrifugation (page 4, line 17++) and extract/dispose upper layer 2 ml plasma (page 9, line 16++) which inherently increase concentration of platelet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 6-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morgan (Blood, 1961, 18:89-94) in view of Dillard (Proc Soc Exp Biol Med., 1951, 78(3):796-799).
Morgan teaches a blood separation method (page 89, title and abstract, for claim 6) comprising: (a) placing a whole blood (page 89, 3rd paragraph++) in a container having a silicon-containing separating gel (page 89, 2nd paragraph, line 2++) with a specific gravity between 1.030 and 1.093 (page 89, 2nd paragraph, line 4++); (b) centrifuging the whole blood at a first speed: 3,000 rpm for 15 minutes (page 89, 3rd paragraph, line 4++, part of claim 7) to divide the whole blood into a red blood cell layer below the gel, a buffy coat layer above the gel and a plasma layer above the buffy coat layer (page 90, Fig. 1); (c) mixing by shaking the buffy coat layer and the plasma layer (page 90, line 2++); for claim 9, the reference teaches removing by volume: a few ml of plasma layer (page 90, 1st full paragraph, line 4++) and additional small portions of plasma were removed (page 90, 1st full paragraph, line 5++) which inherently increase concentration of platelet.
Morgan does not explicitly teach performing a multi-stage centrifugation at a second speed of 3500rpm-4500 rpm for 3-15 minutes as recited in claims 6 and 8, the first speed is from 3000 rpm to 4000 rpm for 3-10 minutes as recited in claim 7, performing an intermittent centrifugation 5-15 times according to the second speed as recited in claims 10-11. However, Morgan teaches centrifuging at a first speed of 3,000 rpm for 15 minutes (page 89, 3rd paragraph, line 4++) and use/benefit (rapid and simple to perform, page 89, abstract, line 12++) of differential centrifugation (page 89, line 3++ and page 92, 2nd full paragraph, line 2++) for separation of blood with better platelet recovery (page 89, abstract, line 11++). 
Dillard teaches blood separation by differential centrifugation: at a first speed 30 x g (page 796, right column, line 4++) and a second speed: 300 x g (page 796, right column, line 10++). Dillard also teaches repeating the first centrifugation (page 797, left column, 1st full paragraph, line 21++), that platelets could be readily concentrated and resuspended (page 797, left column, 1st full paragraph, line 21++) and that there is constant loss of plasma of about 10% (page 797, left column, 1st full paragraph, line 26++, for claim 9).
For Claims 6-8 and 10-11 concerning the speed and duration of two or more (intermittent centrifugation, claim 10-11) centrifugation, it would have been obvious to optimize the speed, frequency and duration of centrifugation as claimed because Morgan teaches use/benefit (rapid and simple to perform, page 89, abstract, line 12++) of differential centrifugation (page 89, line 3++ and page 92, 2nd full paragraph, line 2++) for separation of blood with better platelet recovery (page 89, abstract, line 11++). 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed speed, frequency and duration of centrifugation are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve/obtain desirable platelet recovery
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the speed, frequency and duration of centrifugation in blood separation to yield quantitative platelet recovery.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of blood separation and Morgan teaches use/benefit (rapid and simple to perform, page 89, abstract, line 12++) of differential centrifugation (page 89, line 3++ and page 92, 2nd full paragraph, line 2++) for separation of blood with better platelet recovery (page 89, abstract, line 11++). In addition, it would have been obvious to one skilled in the art to optimize the speed, frequency and duration of centrifugation in blood separation to yield quantitative platelet recovery because Dillard teaches simple and efficient separation and concentration of platelets from blood.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the blood separation including use of differential centrifugation at optimized speed, frequency and duration, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIN SHEN whose telephone number is (571)272-9040. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIN SHEN/Primary Examiner, Art Unit 1653